                   Case 1:19-cv-08988-MKV Document 24 Filed 06/08/20 Page 1 of 1




                                               USDC SDNY
                                               DOCUMENT
Erika H. Rosenblum, Esq.
                                               ELECTRONICALLY FILED
Email: ERosenblum@kdvlaw.com                   DOC #:
                                               DATE FILED: 6/8/2020


                                                     June 4, 2020


       VIA ECF
       District Judge Mary K. Vyskocil
       United States District Court
       Southern District of New York
       40 Foley Square                                     6/8/2020
       New York, New York 10007


                 Re:       Namel Norris v. VV&V Brothers 653 Corp d/b/a Cara Mia Italian Restaurant
                           and 693 Ninth Avenue Partners, LLC
                           Index No.: 19-cv-08988 (MKV)_______________________________________

       Dear Judge Vyskocil:

               This firm represents the Defendant, 693 Ninth Avenue Partners, LLC (“Defendant”), in the
       above-referenced matter. Please allow this submission to serve as the parties’ Joint Status Report
       as per the Court’s directive on May 7, 2020.

              Defendant has commenced its investigation of the allegations in the Complaint, but has not
       been able to complete the investigation in its entirety due to the continued mandate for business
       closures in New York City. Thus, the parties have not yet engaged in discussions regarding
       possible resolution, but hope to do so soon. As such, we write, with the consent of Plaintiff’s
       counsel, to respectfully request a further stay, until July 10, 2020, of this action.

                 We thank Your Honor for all courtesies extended.

                                                     Respectfully submitted,
                                                     Kaufman Dolowich & Voluck, LLP



                                                     Erika Rosenblum

       Cc:       All Counsel of Record (via ECF)
       4852-5732-8319, v. 1
